DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Claims and Previous Objections/Rejections Status
Claims 1-30 are pending in the application.
The rejection of claims 29 and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps is withdrawn due to the amendment.
The rejection of claim(s) 1-4,7-9,12 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (J. Nucl. Med. May 1, 2018, 59 (suppl 1) 7) is withdrawn.
The rejection of claims 1-23 and 25-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,12,15,18,27,30,31,35,40,42,43,46-48,50 and 51 of copending Application No. 16/758,361 is maintained.

New Grounds of Objection/Rejection
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first

The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Applicant’s arguments, see Remarks, filed 12/13/21, with respect to the rejection(s) of claim(s) 1-4,7-9,12 and 21 under 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kuo et al. (J. Nucl. Med. May 1, 2018, 59 (suppl 1) 7) under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7-9,12,21,23,25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (J. Nucl. Med. May 1, 2018, 59 (suppl 1) 7).
Kuo et al. (J. Nucl. Med. May 1, 2018, 59 (suppl 1) 7) discloses of PSMA-617 derivative

    PNG
    media_image1.png
    306
    518
    media_image1.png
    Greyscale
 wherein 177Lu-HTK01169 was administered to mice for SPECT/CT imaging and treatment of LNCaP tumor xenografts (title; abstract; Fig; Results).
The 
    PNG
    media_image2.png
    110
    99
    media_image2.png
    Greyscale
 of Kuo et al. encompasses the 
    PNG
    media_image3.png
    97
    166
    media_image3.png
    Greyscale
of the instant claims when R1a-R1c comprise –CO2H; R0 is O; R3 is a linear C4alkylenyl; 
    PNG
    media_image4.png
    29
    159
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    73
    194
    media_image5.png
    Greyscale
 and R6 is H but does not disclose that the ethylene moiety
    PNG
    media_image6.png
    119
    99
    media_image6.png
    Greyscale
  corresponding to R2 of the instant claims 
    PNG
    media_image7.png
    83
    121
    media_image7.png
    Greyscale
comprises -CH2- (yielding a methylene moiety) or -(CH2)3 (yielding a propyl moiety).
The
    PNG
    media_image8.png
    34
    57
    media_image8.png
    Greyscale
moiety of Kuo et al. encompasses R10 = 
    PNG
    media_image9.png
    68
    105
    media_image9.png
    Greyscale
 of the instant claims.

    PNG
    media_image10.png
    146
    141
    media_image10.png
    Greyscale
of Kuo et al. encompasses R7 = 
    PNG
    media_image11.png
    158
    245
    media_image11.png
    Greyscale
of the instant claims when R11 comprises 
    PNG
    media_image12.png
    115
    114
    media_image12.png
    Greyscale
; Xaa2 is 0; Rx comprises a radiometal chelator optionally bound to a radiometal and R12 comprises I. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chain length of the ethylene moiety of Kuo et al. 
    PNG
    media_image6.png
    119
    99
    media_image6.png
    Greyscale
as it is predictable to examine homologs wherein the compounds differ only by the presence of a -CH2- group (methylene group). Accordingly, it is considered that one ordinary skill in the art would have found it obvious to substitute the homolog with the expectation of providing similar properties. See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977.).
Therefore, it would have been predictable to one of ordinary skill in the art to prepare the homologs by removing a -CH2- group or adding a -CH2- group to the ethylene chain of Kuo et al. to examine the properties, such as uptake into PSMA-expressing LNCaP tumor xenografts.
Response to Arguments
Applicant asserts that Kuo does not provide any motivation or suggestion to modify its compounds, especially the PSMA binding moiety and that Kuo et al. only structural comment is that the 
    PNG
    media_image1.png
    306
    518
    media_image1.png
    Greyscale
significantly extended the retention time of Lu-HTK01169 in blood, and dramatically improved uptake into PSMA-expressing LNCaP tumor xenografts. 
Therefore, it would have been obvious one of ordinary skill in the art to modify various portions of the molecule, besides the important albumin-binding motif, to examine the properties of the resulting compound. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chain length of the ethylene moiety of Kuo et al. 
    PNG
    media_image6.png
    119
    99
    media_image6.png
    Greyscale
as it is predictable to examine homologs wherein the compounds differ only by the presence of a -CH2- group (methylene group). Accordingly, it is considered that one ordinary skill in the art would have found it obvious to substitute the homolog with the expectation of providing similar properties. See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977.).



Claims 1-4,7-9,12,21,23,25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO2019/075583A1).

 
    PNG
    media_image13.png
    155
    304
    media_image13.png
    Greyscale
, such as 
    PNG
    media_image14.png
    312
    692
    media_image14.png
    Greyscale
 , for diagnosis and treatment of PSMA expressing cancer, wherein R2 is I, Br, etc. and X is a radiometal, such as 225Ac or 177Lu (abstract; p2-p3, [0006-0010]; p8-15, [0038]-[0066]; p16, [0068]). 
	Liu et al. does not disclose the ethylene moiety

    PNG
    media_image15.png
    312
    692
    media_image15.png
    Greyscale
 corresponding to R2 of the instant claims 
    PNG
    media_image7.png
    83
    121
    media_image7.png
    Greyscale
comprises -CH2- (yielding a methylene moiety) or -(CH2)3 (yielding a propyl moiety).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chain length of the ethylene moiety of Liu et al. 
    PNG
    media_image15.png
    312
    692
    media_image15.png
    Greyscale
as it is predictable to examine homologs wherein In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977.).
Therefore, it would have been predictable to one of ordinary skill in the art to prepare the homologs by removing a -CH2- group or adding a -CH2- group to the ethylene chain of Lin et al. to examine the properties, such as enhanced imaging PSMA-expressing tissues and/or treating PSMA-expressing diseases.



Claims 1-3,8,24,29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (J. Nucl. Med. 2019, 60, 1160-1166).
Kuo et al. (J. Nucl. Med. 2019, 60, 1160-1166) discloses 
    PNG
    media_image16.png
    101
    127
    media_image16.png
    Greyscale
wherein 
    PNG
    media_image17.png
    200
    561
    media_image17.png
    Greyscale
 (p1160, right column, last paragraph; Figure 1; p1161, Synthesis of Trifluoroborate Probes and Radiosynthesis) which encompasses the compound of Formula II of the instant claims when R1a,R1b and R1c are –CO2H; R0 is O; R3 is linear C4 1)1-4N(R6)R5R4- is 
    PNG
    media_image18.png
    81
    190
    media_image18.png
    Greyscale
; R6 is H; R7 is 
    PNG
    media_image19.png
    51
    103
    media_image19.png
    Greyscale
; (Xaa2)1-4 is a tripeptide; R10 is 
    PNG
    media_image20.png
    71
    100
    media_image20.png
    Greyscale
; Rx is a prosthetic group containing a trifluoroborate, such as 
    PNG
    media_image21.png
    32
    238
    media_image21.png
    Greyscale
; R18 is 
    PNG
    media_image22.png
    64
    85
    media_image22.png
    Greyscale
 and R17B18F3 is 
    PNG
    media_image23.png
    71
    94
    media_image23.png
    Greyscale
; R19 and R20 are C1-C5alkyl groups.
Kuo et al. does not disclose that the ethylene moiety 
    PNG
    media_image24.png
    101
    127
    media_image24.png
    Greyscale
corresponding to R2 of the instant claims 
    PNG
    media_image7.png
    83
    121
    media_image7.png
    Greyscale
comprises -CH2- (yielding a methylene moiety) or -(CH2)3 (yielding a propyl moiety).
The compound 8 can be radiolabeled with 18F for imaging prostate cancer by targeting the PSMA (abstract; p1165, Conclusion). The 18F-labeled compound was injected into mice bearing LNCaP xenografts and PET/CT images acquired after 1h wherein compound 8 had high tumor uptake (abstract; p1162, PET/CT Imaging and Biodistribution Studies; p163, PET/CT Imaging and Biodistribution). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chain length of the ethylene moiety of Kuo et al. 
    PNG
    media_image24.png
    101
    127
    media_image24.png
    Greyscale
as it is predictable to examine homologs wherein the compounds differ only by the presence of a -CH2- group (methylene group). Accordingly, it is considered that one ordinary skill in the art would have In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977.).
Therefore, it would have been predictable to one of ordinary skill in the art to prepare the homologs by removing a -CH2- group or adding a -CH2- group to the ethylene chain of Kuo et al. to examine the properties, such as high tumor uptake and enhanced imaging prostate cancer.


Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,12,15,18,27,30,31,35,40,42,43,46-48,50 and 51 of copending Application No. 16/758,361 (reference application) as stated in the office action mailed 10/26/21.
Applicant requests that the rejection be held in abeyance until the Office indicates that the present application is otherwise allowable.
The Applicant does not provide any assertions with regards to the rejection and therefore the rejection is maintained.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618